DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 30, 2021 has been entered.
 
Priority
The effective filling date for this application is June 11, 2018.

A note about submission of color documents
Mailed colored documents are not able to be scanned into the system; instead they are placed in file on campus, due to the current remote working environment building access is limited. Applicant is kindly ask to submit all references in gray scale 
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).


Oath/Declaration
A declaration under rule 132 commercial success was listed in the applicant’s NPL.This form should not be submitted on an IDS and must be submitted as a Declaration or Affidavit Form. See MPEP 716.02(g) quoted below for applicant’s convenience.   
"The reason for requiring evidence in declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 25 and 18 U.S.C. 1001." Permitting a publication to substitute for expert testimony would circumvent the guarantees built into the 

Additionally, please see 35 U.S.C 25 for information regarding a declaration in lieu of the oath:
 “35 U.S.C. 25   Declaration in lieu of oath.
(a) The Director may by rule prescribe that any document to be filed in the Patent and Trademark Office and which is required by any law, rule, or other regulation to be under oath may be subscribed to by a written declaration in such form as the Director may prescribe, such declaration to be in lieu of the oath otherwise required. 
(b) Whenever such written declaration is used, the document must warn the declarant that willful false statements and the like are punishable by fine or imprisonment, or both (18 U.S.C. 1001 ). 
(Added Mar. 26, 1964, Public Law 88-292, sec. 1, 78 Stat. 171; amended Jan. 2, 1975, Public Law 93-596, sec. 1, 88 Stat. 1949; Nov. 29, 1999, Public Law 106-113, sec. 1000(a)(9), 113 Stat. 1501A-582 (S. 1948 sec. 4732(a)(10)(A)).)”


Furthermore please note MPEP 716.03(b) I-IV Commercial Success Derived From Claimed Invention.
The Declaration under 37 CFR 1.132 filed November 30, 2021 is insufficient to overcome the rejection of newly submitted claims 39-47 or the now canceled claims  31-38 based upon 35 U.S.C 112(a and b) rejections, and the prior art rejections as set forth in the last Office action because for the following reasons:
It include(s) statements which amount to an affirmation that the affiant has never seen the claimed subject matter before.  This is not relevant to the issue of nonobviousness of the claimed subject matter and provides no objective evidence thereof.  See MPEP § 716.
It refer(s) only to the system described in the above referenced application and not to the individual claims of the application.  Thus, there is no showing that the objective evidence of nonobviousness is commensurate in scope with the claims.  See MPEP § 716.
It include(s) statements which amount to an affirmation that the claimed subject matter functions as it was intended to function.  This is not relevant to the issue of nonobviousness of the claimed subject matter and provides no objective evidence thereof.  See MPEP § 716.
Additionally to claim commercial success: please see MPEP 716.03 in full. In short  the “ EVIDENCE OF COMMERCIAL SUCCESS MUST BE COMMENSURATE IN SCOPE WITH THE CLAIMS” currently based on the claims it is unclear if the cited commercial product is the same. The claims contain mechanism of actions which do not need to be carried out used the drugs listed in the commercial product. Additionally Applicant’s specification only provides product numbers without the product name (please see all prior office actions which provide applicant with a possible solution to correct this and has been reproduced herein). When reviewing the drug ingredients for the commercial product the examiner is referred to patent application WO2010011354. The examiner has no way of knowing if these are the same chemical supported in applicant’s current specification. If the product listed in the commercial success is the same as the one being claimed then drug combination has been previously been disclosed then the examiner can use WO2010011354 to reject the claims.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Response to Arguments
Applicant's arguments filed November 30, 2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., pretreatment of nails with a protein removing composition followed by soaking) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

It is unclear what Art # applicant refers to unless he is referring to the art listed in the IDS. 
Applicant canceled the prior rejected claims (31-38) and submitted new ones (39-47). These claims are currently replete with errors; similar to errors identified in the first non-final dated June 17, 2021.
 Claim 39 in short requires one or more antimicrobial cationic surfactants and one or more nitrogenous carbon antimicrobial compositions to treat the nail. No other information about how the compositions are applied, length of application, chemical potency, pre-treating followed by soaking etc. is/ are claimed. 
Claim 43 is currently in improper form for a method claim- as no actual method step are provided (see 35 U.S.C 112(b) below for more details). Claim 43 lists known effects of antimicrobial cationic surfactants and nitrogenous carbon antimicrobial compositions (per applicant own admission). Although the claims are interpreted in light of the specification (ie looking to the specification to determine which compounds applicant means by the terms antimicrobial cationic surfactants and nitrogenous carbon antimicrobial compositions) limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Any additional compositions that fall under the classification of antimicrobial cationic surfactants and nitrogenous carbon antimicrobial compositions could be used as a result.
The Examiner understands based on the specification that applicant claims to have discovered the following among other points two main points:
1) warm water improves the ability of the treatment solution to treat the nail. 
Please Note: the treatment solution is broadly defined as being a mixture of one or more of the commercially available compounds see specification:
- page 11 “Treatment solution 18 is made from off the shelf antimicrobial components and mixed to the proper concentration to treat infections.” 
-page 13 “The term "treating" refers to the administering one or more therapeutic or prophylactic agents taught herein.” 
- pages 14-15 provides 2 example using the same treatment: “pretreated with a 30% protein removing composition once daily. Following pretreatment, the infected nail was soaked in a mixture of 0.10% antimicrobial cationic surfactant composition and 0.15% nitrogenous carbon composition in water and heated above nail temperature (approximately 40C) for 10 to 15 minutes daily during the treatment period”
The treatment solution is very broadly claimed and the only one example is provided with each composition having a list of possible chemicals. It is understood that all the specific chemicals listed under “protein removing composition” are interchangeable and equivalent since applicant provides a list; 
2) nail keratin will absorb larger molecules (please note this appears to be the result of normal biological functions- which is not patentable (for example discovering that cell Z in a hypothetical naturally occurring plant removes ozone is not patentable as it is a natural phenomenon- however if one develops the testing that uncovered this natural phenomenon the developed testing procedure could be patentable), please see 35 U.S.C 101, MPEP 2105 and 2106.03.

Additionally Applicant reminded again to amend the specification to add any named compounds as found in the claims to their product number as found in the specification. For example: Product number xxxxxx (name of product), additions to the specification need to be underlined while deletions struck through.

Claim Interpretation
In an effort to provide compact prosecution, in light of the full specification the Examiner has interpreted the nail protein removing composition to be:
A protein removing composition is found in [0069] and reproduced below:
 “Protein removing mechanisms that disrupt, remove protein and reduce cell to cell cohesion are typically used in treating acne and warts on skin. Compositions with protein removing mechanisms are well known and available from commercial laboratories such as Santa Cruz Biotechnology (SC) and Sigma Aldrich (SA) under such part numbers as: SC-215227; 229790; 215933; 203371; 296681; 203374; 29114; 250284; 209002; 210706; 257106; 391055; 214588; and SA-05670; P4762; 777161; P-7545; P5380; R7632 or combinations thereof.”

Examiner had to look up each of the provided product numbers to figure out which product applicant intended- the product is based on the current product number as of May 24, 2021 which could have changed since the applicant’s original submission on June 11, 2018.
 
Table 1: Protein removing composition
Commercial Number:
Product:
SC-215227
Lactic Acid

Alterative names: 2-Hydroxypropionic acid, DL-Lactic acid

SC- 229790
1-Hydroxypyridine-2-thione zinc salt

Alternative names: Mercaptopyridine N-oxide zinc salt; Zinc pyrithione; Bis(2-pyridylthio) Zinc 1,1'-Dioxide; 2-Pyridinethiol 1-Oxide Zinc Salt
SC-215933
Sulfur
SC-203371
Resorcinol
Alternative names:
1,3-benzenediol; m-benzenediol; 1,3-dihydroxybenzene
SC- 296681
Undecylenic Acid Sodium Salt 
Alternative names:
Sodium undec-10-enoate; 10-Undecenoic acid
SC- 203374
Salicylic acid
Alternative names:
2-hydroxybenzoic acid
SC-29114
Urea
Alternative name:
Carbamide
SC-250284
Magnesium sulfate
Alternative name:
Magnesium sulphate
SC-209002
2-Amino-2-methylpropanol
Alternative name:
2-Amino-2-methyl-1-propanol; β-Aminoisobutyl alcohol; AMP
SC-210706
9-cis Retinol
Alternative names:
9-cis-Retinol; 9-cis-Vitamin A Alcohol
SC-257106
Azelaic acid
Alternative names:
Nonanedioic acid; 1,7-Heptanedicarboxylic acid
SC-391055
Trypsin
SC-214588
Benzoyl chloride
SA-05670
Allantoin
Alternative name:
5-Ureidohydantoin, Glyoxylic(acid) diureide, NSC 7606
SA-P4762
Papain from papaya latex
Alternative name:
Papainase
SA- 777161 
11-Hydroxyundecylphosphonic acid
Alternative name: P-(11-Hydroxyundecyl)phosphonic acid
SA- P-7545
Pancreatin from porcine pancreas
SA- P5380
Protease from Bacillus licheniformis
SA- R7632
Retinol
Alternative names: Axerophthol, Vitamin A alcohol, Vitamin A, Vitamin A1, all-trans-3,7-Dimethyl-9-(2,6,6-trimethyl-1-cyclohexen-1-yl)-2,4,6,8-nonatetraen-1-ol


An antimicrobial cationic surfactant mechanism/ composition is found in [0071] and reproduced below:
“Antimicrobial cationic surfactant mechanisms that reduce surface tension, inhibit spore outgrowth, disrupt cytoplasmic membranes, and degrade proteins and nucleic acids and lysis cell walls are typically used as surface disinfectants. Compositions with antimicrobial cationic surfactant mechanisms are well known and available from commercial laboratories such as: Makon.RTM. NF-5 (Stepan Company, Northfield, Ill.); Arquad@ 2HT-75 (Akzo Chemicals Inc., Chicago, Ill.); Kemamine BQ-9742C (Witco Chemical Corp., Memphis, Tenn.) Kemamine Q-9702C (Witco Chemical Corp.), Accosoft 750 (Stepan Co. Northfield, Ill.) and Accosoft 501 (Stepan Company).”

Examiner had to look up each of the provided commercially named products to figure out which generic product applicant intended- the product is based on the current product name as of May 24, 2021 which could have changed since the applicant’s original submission on June 11, 2018.
 

Table 2: antimicrobial cationic surfactant mechanism/ composition
Commercial Number:
Product:
Makon.RTM. NF-5
ALKOXYLATED ISOPROPANOLAMIDE
*please note this appears to be a latex frothing agent not antimicrobial 
Arquad@ 2HT-75
Quaternary ammonium compounds Diakyldimethyl
Kemamine BQ-9742C
Unable to find
-possibly described in US  Patent 5668084A 
*please note this appears to be a water softener
Kemamine Q-9702C
Dimethyl di(hydrogenated tallow) ammonium chloride
Accosoft 750
METHYL BIS (SOYA AMIDOETHYL) -2-HYDROXYETHYL AMMONIUM METHYL SULFATE
*please note this is listed a textile antistatic agent and not antimicrobial
Accosoft 501
METHYL BIS (SOYA AMIDOETHYL) -2-HYDROXYETHYL AMMONIUM METHYL SULFATE
*please note this is listed a textile antistatic agent and not antimicrobial



Nitrogenous carbon antimicrobial compositions per the specification include Lonza (88865); Aventis Pharma (Brolene); Typharm (Golden Eye); Merck (Aurigoutte); Pierre Fabre (Cyteal); and Betadine (Betasept).
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The terms “bis (hydrogenated tallow alkyl) dimethyl quaternary chloride” and poly (hexamethylenebiguanide) hydrochloride are not found in the specification. Applicant has a list of product numbers in the originally filed specification, in order to provide proper antecedent basis for the now claimed terms above applicant will need to add the product/ chemical name to the product numbers found in the specification which matches these terms. If product names do not match to one of the product numbers there is the issue of new matter at hand as seen in the 112(a) rejection below.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Independent claims 43 and depending claims 44-47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Case law holds that applicant's specification must be "commensurately enabling [regarding the scope of the claims]" Ex parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1989) otherwise undue experimentation would be involved in determining how to practice and use applicant's invention. Although the statute itself does not use the phrase "undue experimentation", it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation as stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and in In re Wands, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). 

Specifically, in In re Wands the Court set forth a non-exhaustive list of factors to be considered in determining whether undue experimentation would be involved in making and/or using the claimed invention. These factors include, but are not limited to: 
(a) the breadth of the claims; 
(b) the nature of the invention; 
(c) the state of the prior art; 
(d) the level of one of ordinary skill; 
(e) the level of predictability in the art; 
(f) the amount of direction provided by the inventor; 
(g) the existence of working examples; and 
(h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
Regarding claims 43 according to the Wands factors, the claim requires A) a treatment to perform the following functions: reducing surface tension between nail and treatment; inhibiting spores; attacking cell membranes; disrupting protein; congealing cytoplasm; attaching to phospholipids; and binding to nucleic acids. B) The invention is related to a method for treating an infected nail using the aforementioned compositions. C) There are many known commercially available products for treating a nail infection as applicant points out in his specification on page 7 second paragraph and in the background selection which lists many compounds. D) Applicant admits these compounds are known based on their commercial availability and are well known in the art. F) The applicant has not provided enough information for how and which of the known commercially available compounds are mixed in order to arrive at applicant’s composition. G) The applicant has not provided any examples how to make the composition. H) Since many compounds are provided and no information on how many to mix or the ratios, there is an enormous amount of experimentation needed to figure out Applicant’s composition. 

In an effort to provide compact prosecution, in light of the full specification the Examiner has interpreted the antimicrobial cationic surfactants to have the following mechanism of action: reducing surface tension between nail and treatment, inhibiting spores, attacking cell membranes, and disrupting protein; nitrogenous carbon antimicrobial compositions to have the following mechanism of action attaching to phospholipids and binding to nucleic acids; and antimicrobials to be able to congeal cytoplasm. 
An antimicrobial cationic surfactant mechanism/ composition is found in [0071] and reproduced below:
“Antimicrobial cationic surfactant mechanisms that reduce surface tension, inhibit spore outgrowth, disrupt cytoplasmic membranes, and degrade proteins and nucleic acids and lysis cell walls are typically used as surface disinfectants. Compositions with antimicrobial cationic surfactant mechanisms are well known and available from commercial laboratories such as: Makon.RTM. NF-5 (Stepan Company, Northfield, Ill.); Arquad@ 2HT-75 (Akzo Chemicals Inc., Chicago, Ill.); Kemamine BQ-9742C (Witco Chemical Corp., Memphis, Tenn.) Kemamine Q-9702C (Witco Chemical Corp.), Accosoft 750 (Stepan Co. Northfield, Ill.) and Accosoft 501 (Stepan Company).”

Examiner had to look up each of the provided commercially named products to figure out which generic product applicant intended- the product is based on the current product name as of May 24, 2021 which could have changed since the applicant’s original submission on June 11, 2018.
 

Table 3: antimicrobial cationic surfactant mechanism/ composition
Commercial Number:
Product:
Makon.RTM. NF-5
ALKOXYLATED ISOPROPANOLAMIDE
*please note this appears to be a latex frothing agent not antimicrobial 
Arquad@ 2HT-75
Quaternary ammonium compounds Diakyldimethyl
Kemamine BQ-9742C
Unable to find
-possibly described in US  Patent 5668084A 
*please note this appears to be a water softener
Kemamine Q-9702C
Dimethyl di(hydrogenated tallow) ammonium chloride
Accosoft 750
METHYL BIS (SOYA AMIDOETHYL) -2-HYDROXYETHYL AMMONIUM METHYL SULFATE
*please note this is listed a textile antistatic agent and not antimicrobial
Accosoft 501
METHYL BIS (SOYA AMIDOETHYL) -2-HYDROXYETHYL AMMONIUM METHYL SULFATE
*please note this is listed a textile antistatic agent and not antimicrobial


Nitrogenous carbon antimicrobial compositions per the specification include Lonza (88865); Aventis Pharma (Brolene); Typharm (Golden Eye); Merck (Aurigoutte); Pierre Fabre (Cyteal); and Betadine (Betasept).

No antimicrobial composition is listed only an antimicrobial cationic surfactant mechanism/ composition which appears to be very different from what one in the ordinary skill in the art wound understand to be antimicrobial. The common definition of surfactant is “a substance which tends to reduce the surface tension of a liquid in which it is dissolved” per Dictionary.com. Whereas the definition for antimicrobial is “destructive to or inhibiting the growth of microorganisms, including bacteria, viruses, and fungi” per dictionary.com

It is unclear if the applicant intends for an antimicrobial composition (not specified in the specification) or an antimicrobial cationic surfactant mechanism/ composition (listed in the specification). The antimicrobial cationic surfactant mechanism/ composition listed by applicant do not appear to be used for humans. This leads the examiner to interpret the antimicrobial composition broadly and not as an antimicrobial cationic surfactant mechanism/ composition.

Examiner understands the applicant is a pro se Inventor; without the introduction of new matter is not clear how the applicant will overcome this rejection. 

Examiner understands one Applicant’s inventive concepts to be the heating of the topical solution provides improved nail bed penetration without per Applicant the traditional route of oral therapy or nail removal (partial or full) for typical therapy therefore providing “new” benefits; however, the claims as currently written do not convey this. Rather the instant claims provide a composition with no directions on how to make it (with listed commercial products that do not seem to be related to the inventive concept) resulting in a 112(a) rejection.

Independent claims 43 and depending claims 44-47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The original claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. “While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved.”  It is unclear how the antimicrobial composition of claim 43 “congeals the cytoplasm”. No antimicrobial compounds are listed in the specification, rather an antimicrobial cationic surfactant mechanism/ compositions are listed. The antimicrobial cationic surfactant mechanism/ compositions (see table 2 above) appear to be different based on the products listed having textile uses and not medicinal. 

The term antimicrobial composition is much broader than the term an antimicrobial cationic surfactant mechanism/ composition and appears to have a different mechanism of action. If the claimed function of the antimicrobial composition are inherent functions to an antimicrobial composition than any antimicrobial composition will inherently perform the aforementioned functions.

Claim 39 and depending claims 40-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The Examiner looked up all the nitrogenous carbon antimicrobial compositions listed in the specification: the examiner did not find poly (hexamethylenebiguanide) hydrochloride as such this compound is considered to be new matter.
The Examiner looked up all the antimicrobial cationic surfactants listed in the specification: the examiner did not find bis (hydrogenated tallow alkyl) dimethyl quaternary chloride) as such this compound is considered to be new matter.

The applicant may provide evidence to support the contrary or remove the composition for the claim in order to overcome the rejection. 


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 39-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.
Evidence that claims 39-47 fail(s) to correspond in scope with that which the inventor or a joint inventor, or for pre-AIA  applications the applicant regards as the invention can be found in the reply filed November 30, 2021. In that paper, the inventor or a joint inventor, or for pre-AIA  applications the applicant has stated the order of applying the compounds, pre-treating and preparing the nail, separately applying a first compound, the mixing of two additional compounds and forming a solution, heating the solution, and soaking the nail is the crux of the method for treating the infect nail. This statement indicates that the invention is different from what is defined in the claim(s). Claim 39 only consists of one or more an antimicrobial cationic surfactant and one or more nitrogenous carbon antimicrobial composition that are used to treat an infected nail it is unclear if they need to be used together or separately. The claim only requires both compounds to be used to treat an infected nail. Applicant admits in the specification all these compounds are known to treat a nail infection and commercially are available. Claim 43 does not have any method steps but rather lists known effects of medical compounds. Applicant has provided some specific medical compounds in the specification but the claim 43 is broader than 39 as any drug that performs that function could be used and not a specific class as limited to in claim 39. Depending claims 40-42 and 44-47 are rejected as depending from a rejected claim.

Independent claims 39 and 43 and depending claims 40-42 and 44-47 respectively are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Independent claims 39 and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  No steps for the method of treated the infection have been provided only a composition for treating a nail. Applicant should provide steps for nail treatment beyond the composition. For example:
- “a method for the treatment… comprising 1) soaking the infected nail in a composition comprising…”, or 
-“a method for the treatment… 1) making a composition… 2) heating the composition… 3) soaking the infected nail”
The above are suggestions only, applicant would need to consult his originally filed specification to ensure support and to prevent the addition of new matter. Depending claims 40-42 and 44-47 are rejected as depending from a rejected claim.

Claim 44 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what the treatment is in the parent claim 43 other than the treatment has a set of effects on the nail. The treatment might not be limited to medication (ie drug) these effects could be caused by other means resulting in the molecular weight of 18g/mol being moot. Additionally does each composition have a molecular weight of 18 g/mol for each compound or just the end mixture? Based on applicant’s examples in the specification there is a pretreatment compound and then two additional and different compounds are mixed and used for soaking (none of this is claimed). Which treatment requires the molecular weight? Do all the treatments combined need to meet the limitation or just one? It is unclear.

Claim 39  and depending claims 40-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear if the words with in parentheses are necessary for the claim. The claim appears to allow one or more antimicrobial cationic surfactants and nitrogenous carbon antimicrobial compositions. It is unclear if the excluded compound cannot be the only one or if it is allowable if two or more antimicrobial cationic surfactants and nitrogenous carbon antimicrobial compositions are present. Additionally the excluded compounds do not appear to be listed by applicant as antimicrobial cationic surfactants and nitrogenous carbon antimicrobial compositions respectively.  Since the antimicrobial cationic surfactants and nitrogenous carbon antimicrobial compositions are “generic” terms any drug which falls under this classification could meet the claim. The examiner focused on the compounds that correspond to the product numbers listed in the specification and “bis (hydrogenated tallow alkyl) dimethyl quaternary chloride)” and “poly (hexamethylenebiguanide) hydrochloride” do not appear to be specifically mentioned in the specification. If the applicant could please note if these are noted in the specification and to which product number they correspond to it would be greatly appreciated. 

Claim 47 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how said treatment (the treatment that can cause all of the effects of parent claim 43) can separately reduce nail protein cell to cell cohesion. Applicant states a protein removing composition can reduce nail protein cell to cell cohesion (such as urea).  In order to provide compact prosecution, the examiner has understood the applicant to be intending to claim an additional compound applied separately from the treatment of claim 43, similar to claim 42 based on the examiner’s understanding of the invention and applicant’s arguments. Please note the actual claim is much boarder and is indefinite as currently written.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 39-40, 43, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Winckle et al. US 8039494 B1 in view of Zook US 5181914 and in further view of Sant, D.,Tupe, S., Ramana, C. and Deshpande, M. (2016), Fungal cell membrane—promising drug target for antifungal therapy. J Appl Microbiol, 121: 1498-1510 (hereafter referred to as Sant).
With regards to claim 39, Winckle discloses a method for the treatment an infection of a nail or nail bed of an individual suffering from said infection (abstract), comprising: 
-one or more antimicrobial cationic surfactant (excluding bis (hydrogenated tallow alkyl) dimethyl quaternary chloride) (Applicant lists Dimethyl benzyl tallow ammonium chloride and quaternary diamidoamines as antimicrobial cationic surfactants (Winckle Col 7 line 51- Col. 8 line 3 discloses cationic surfactants such as quaternary ammonium compounds which is another term for Dimethyl benzyl tallow ammonium chloride per NIH ChemIDplus which provides the different names for a compound).
Winckle fails to disclose to use of one or more nitrogenous carbon antimicrobial excluding (poly (hexamethylenebiguanide) hydrochloride).
Winckle teaches that additional compounds may be added to form the final treatment solution (Col 9 lines 22-29) to include undecylenic acid and urea (Col 6 line 33- Col 7 line 6, lines 49 and 4 in particular). Winckle teaches that the composition may be made into various forms to allow for different applications such as spray, lotion, gel, or used as a soak (Col 11 lines 39-61).
	Zook teaches a nail infection treatment solution (abstract) there by being in the same field of endeavor as Winkcle. Zook teaches a drug delivery system with one or more drugs (Col. 2 lines 47-62). Zook teaches drugs such as undecylenic acid, urea, and protease may be used in combination with nitrogenous carbon antimicrobial compositions such as Chlorhexidine and permeation enhancer among other additions may also be added (Col 4 line 54- Col 5 line 13).
It would have been obvious to one of ordinary skill in the art before the effective filling date to have used both treatments to treat a fungal infection has both Winckle and Zook teach a multi drug combination and Sant further teaches that the use of multi-drug therapies results in better efficacy of treatment (combination therapy section, pg. 1503).

With regards to claim 40, Winckle disclose part of the treatment and that the antimicrobial cationic surfactant composition is mixed with water. Winckle discloses the final composition is a solution therefor the antimicrobial cationic surfactant composition will be in a solution form (Col. 7 lines 11-23 which discuss the wetting agent (ie antimicrobial cationic surfactant composition) and the other components to include a vehicle may be in a single phase and be in a solvent and it is the solvent and solute that form a solution. In Col. 7 line 24-42 disclose a vehicle maybe water, therefor the antimicrobial cationic surfactant composition is mixed with water.
Of note applicant admits preparation of the composition is known and an able to be purchased “off the shelf” therefore, the preparation falls within ordinary skill. It could be considered common knowledge that the composition may be prepared according to normal procedure per applicant’s specification page 11 first sentence of second paragraph and remarks labeled page 3, fourth paragraph last sentence.
Winckle fails to teach the second part of the treatment the nitrogenous carbon antimicrobial composition is mixed with water. 
Of note applicant admits preparation of the composition is known and an able to be purchased “off the shelf” therefore, the preparation falls within ordinary skill. It could be considered common knowledge that the composition may be prepared according to normal procedure per applicant’s specification page 11 first sentence of second paragraph and remarks labeled page 3, fourth paragraph last sentence.

Zook teaches a drug delivery system with one or more drugs (Col. 2 lines 47-62). Zook teaches protein removing compositions such as undecylenic acid, urea, and protease may be used in combination with nitrogenous carbon antimicrobial compositions such as Chlorhexidine and permeation enhancer among other additions may also be added (Col 4 line 54- Col 5 line 13). Zook teaches the solution is use for soaking a pad which is then applied to the nail; therefore the nitrogenous carbon antimicrobial composition will be in a solution form since the pad must be soaked into it (Col 4 lines 40-54). Zook teaches the protein removing composition and other medicinal additives such as the nitrogenous carbon antimicrobial composition (ie chlorhexidine) may be mixed with water (Col 4 lines 42-45 for water and 54- 65 which teaches the other medicinal additives).
It would have been obvious to one of ordinary skill to have used an additional composition to the one disclosed by Winckle such as the one taught by Zook as taught by Sant. Winckle discloses the composition may take many forms to include being used as a soak. Zook teaches the nitrogenous carbon antimicrobial composition in solution and soaked into pad. Therefor since both composition can function as a soak would lead to less patient confusion since there would be a uniform procedure for medication application by both solutions being in the same form.

With regards to claim 43, Winkle discloses a method for the treatment of an infection of a nail or nail bed of an individual suffering from said infection (abstract), wherein the infection is treated by: reducing surface tension between nail and treatment; inhibiting spores; attacking cell membranes; disrupting protein (per applicant all these mechanism of actions are performed by an antimicrobial cationic surfactant. Applicant lists Dimethyl benzyl tallow ammonium chloride and quaternary diamidoamines as antimicrobial cationic surfactants and Winckle Col 7 line 51- Col. 8 line 3 discloses cationic surfactants such as quaternary ammonium compounds which is another term for Dimethyl benzyl tallow ammonium chloride per NIH ChemIDplus which provides the different names for a compound). Winkles discloses the treatment’s ability to congeal cytoplasm (Col 6 lines 24-31 disclose to use of an antimicrobial which is known to congeal the cytoplasm per applicant and no specific antimicrobial is provided by applicant).
Winckle fails to disclose a compound that is able to attach to phospholipids and binding to nucleic acids.  
Per applicant all these mechanism of actions are performed by a nitrogenous carbon antimicrobial. Applicant lists Chlorhexidine as a nitrogenous carbon antimicrobial. 
Winckle teaches that additional compounds may be added to form the final treatment solution (Col 9 lines 22-29) to include undecylenic acid and urea (Col 6 line 33- Col 7 line 6, lines 49 and 4 in particular). Winckle teaches that the composition may be made into various forms to allow for different applications such as spray, lotion, gel, or used as a soak (Col 11 lines 39-61).
	Zook teaches a nail infection treatment solution (abstract) there by being in the same field of endeavor as Winkcle. Zook teaches a drug delivery system with one or more drugs (Col. 2 lines 47-62). Zook teaches drugs such as undecylenic acid, urea, and protease may be used in combination with nitrogenous carbon antimicrobial compositions such as Chlorhexidine and permeation enhancer among other additions may also be added (Col 4 line 54- Col 5 line 13).
It would have been obvious to one of ordinary skill in the art before the effective filling date to have used both treatments to treat a fungal infection has both Winckle and Zook teach a multi drug combination and Sant teaches that the use of multi-drug therapies results in better efficacy of treatment (combination therapy section, pg. 1503).

With regards to claim 45, Winckle disclose part of the treatment and that the antimicrobial cationic surfactant composition is mixed with water. Winckle discloses the final composition is a solution therefor the antimicrobial cationic surfactant composition will be in a solution form (Col. 7 lines 11-23 which discuss the wetting agent (ie antimicrobial cationic surfactant composition) and the other components to include a vehicle may be in a single phase and be in a solvent and it is the solvent and solute that form a solution. In Col. 7 line 24-42 disclose a vehicle maybe water, therefor the antimicrobial cationic surfactant composition is mixed with water.
Of note applicant admits preparation of the composition is known and an able to be purchased “off the shelf” therefore, the preparation falls within ordinary skill. It could be considered common knowledge that the composition may be prepared according to normal procedure per applicant’s specification page 11 first sentence of second paragraph and remarks labeled page 3, fourth paragraph last sentence.
Winckle fails to teach the second part of the treatment the nitrogenous carbon antimicrobial composition is mixed with water. 
Of note applicant admits preparation of the composition is known and an able to be purchased “off the shelf” therefore, the preparation falls within ordinary skill. It could be considered common knowledge that the composition may be prepared according to normal procedure per applicant’s specification page 11 first sentence of second paragraph and remarks labeled page 3, fourth paragraph last sentence.

Zook teaches a drug delivery system with one or more drugs (Col. 2 lines 47-62). Zook teaches protein removing compositions such as undecylenic acid, urea, and protease may be used in combination with nitrogenous carbon antimicrobial compositions such as Chlorhexidine and permeation enhancer among other additions may also be added (Col 4 line 54- Col 5 line 13). Zook teaches the solution is use for soaking a pad which is then applied to the nail; therefore the nitrogenous carbon antimicrobial composition will be in a solution form since the pad must be soaked into it (Col 4 lines 40-54). Zook teaches the protein removing composition and other medicinal additives such as the nitrogenous carbon antimicrobial composition (ie chlorhexidine) may be mixed with water (Col 4 lines 42-45 for water and 54- 65 which teaches the other medicinal additives).
It would have been obvious to one of ordinary skill to have used an additional composition to the one disclosed by Winckle such as the one taught by Zook and  Sant. Winckle discloses the composition may take many forms to include being used as a soak. Zook teaches the nitrogenous carbon antimicrobial composition in solution and soaked into pad. Therefor since both composition can function as a soak would lead to less patient confusion since there would be a uniform procedure for medication application by both solutions being in the same form.


Claim 41 and 46 is rejected under 35 U.S.C. 103 as being unpatentable over Winckle et al. US 8039494 B1 in view of Zook US 5181914  and Sant, D.,Tupe, S., Ramana, C. and Deshpande, M. (2016), Fungal cell membrane—promising drug target for antifungal therapy. J Appl Microbiol, 121: 1498-1510 (hereafter referred to as Sant) as applied to claim 31 above, and in further view of Weinfield US 2007/0027481 A1.
With regards to claims 41 and 46, Winckle and Zook fail to teach the treatment consisting of said antimicrobial cationic surfactant composition and said nitrogenous carbon antimicrobial composition temperature is above nail temperature.
Weinfield teaches the use of heat to soften the nail and enhance permeation [0009].
 It would have been obvious to one of ordinary skill at the time of the effective filing date to have heating the composition in order to enhance the effectiveness on the nail/ treatment area.

Claim 42 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Winckle et al. US 8039494 B1 in view of Zook US 5181914 and Sant, D.,Tupe, S., Ramana, C. and Deshpande, M. (2016), Fungal cell membrane—promising drug target for antifungal therapy. J Appl Microbiol, 121: 1498-1510 (hereafter referred to as Sant) and in futher view of Mayo Clinic Nail Fungus treatment accessed Febuary 12, 2022 < https://www.mayoclinic.org/diseases-conditions/nail-fungus/diagnosis-treatment/drc-20353300> and confirm by wayback machine to have the same key part as early as October 5, 2017 <https://web.archive.org/web/20171005135545/https://www.mayoclinic.org/diseases-conditions/nail-fungus/diagnosis-treatment/drc-20353300>.
With regards to claim 42, Winckle and Zook fail to disclose infected nail is pre-treated with one or more protein removing composition (excluding salicylic acid).
	The Mayo Clinic teaches methods of treating nail infection thereby being related to Winckle (full article PDF). The Mayo Clinic teaches soaking the nails prior to applying topical products in order for these topical products to be effective the nail but be thinned prior use with urea (urea is disclosed as a protein removing composition per applicant) (please see PDF page 1 subsection medicated nail creams).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have used Urea as a pre-treatment to thin the nail prior to treatment as taught by Mayo Clinic in order to increase the effectiveness of Winkle and Zook’s treatment.

With regards to claim 47, Winckle and Zook fail to disclose said treatment separately reduces nail protein cell to cell cohesion.
	The Mayo Clinic teaches methods of treating nail infection thereby being related to Winckle (full article PDF). The Mayo Clinic teaches soaking the nails prior to applying topical products in order for these topical products to be effective the nail but be thinned prior use with urea (urea is disclosed as a protein removing composition per applicant and a protein removing composition is known to reduce nail protein cell to cell cohesion per applicant) (please see PDF page 1 subsection medicated nail creams)..
It would have been obvious to one of ordinary skill in the art before the effective filing date to have used Urea as a pre-treatment to thin the nail prior to treatment as taught by May Clinic in order to increase the effectiveness of Winkle and Zook’s treatment.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLA E BURNETTE whose telephone number is (571)272-9574.  The examiner can normally be reached on M-S: 0830-1900 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 5712701775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GABRIELLA E BURNETTE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781